        Case 3:17-cv-01992-RDM Document 45 Filed 04/23/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


R. ALEXANDER ACOSTA,                             :
SECRETARY OF LABOR, UNITED STATES                : CIVIL ACTION NO. 3:17-CV-1992
DEPARTMENT OF LABOR,                             : (JUDGE MARIANI)
                                                 :
              Plaintiff,                         :
                                                 :
              v.                                 :
                                                 :
REVOLUTIONARY HOME HEALTH, INC.,                 :
JENNIFER FELDRA, individually, and as            :
Owner and corporate officer of the               :
aforementioned corporation; and                  :
KATHLEEN EVANINA, individually, and as           :
Owner and corporate officer of the               :
aforementioned corporation.                      :
                                                 :
              Defendants.                        :


                                         ORDER

       AND NOW, THIS 23RD DAY OF APRIL 2020, upon consideration of Defendant’s

Motion for Summary Judgment (Doc. 31) and Secretary’s Motion for Partial Summary

Judgment (Doc. 34) and all relevant documents, for the reasons set out in the

simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT:

   1. Defendant’s Motion for Summary Judgment (Doc. 31) is DENIED;

   2. Secretary’s Motion for Partial Summary Judgment (Doc. 34) is GRANTED IN PART

       and DENIED IN PART;
     Case 3:17-cv-01992-RDM Document 45 Filed 04/23/20 Page 2 of 2




3. The motion is GRANTED as to the FLSA recordkeeping violation based on failure to

   comply with 29 C.F.R. § 516.2(a)(8) and (9);

4. The motion is DENIED in all other respects.

5. Defendants are hereby enjoined from future violations of Sections 11(c) and 15(a)(5)

   of the Act, 29 U.S.C. §§ 211(c), 215(a)(5), and are specifically required to comply

   with the recordkeeping requirements set out in 29 C.F.R. § 516.2(a)(8) and (9).

6. The Court shall set this matter for trial by separate order.



                                        _s/ Robert D. Mariani________
                                        Robert D. Mariani
                                        United States District Judge
